                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CANAL INDEMNITY COMPANY,          §
A SOUTH CAROLINA CORPORATION,     §
     Plaintiff,                   §
                                  §
V.                                §                   CIVIL ACTION NO. 4:19-cv-2945
                                  §
COASTAL TRANSPORT CO., INC., A    §
TEXAS CORPORATION; CALJET II,     §
LLC, AN ARIZONA LIMITED LIABILITY §
COMPANY; CALJET OF AMERICA, LLC, §
AN ARIZONA LIMITED LIABILITY      §
COMPANY; CHEVRON U.S.A., INC., A  §
PENNSYLVANIA CORPORATION;         §
VALERO MARKETING AND SUPPLY       §
COMPANY, A DELAWARE               §
CORPORATION; CIRCLE K TERMINAL, §
LLC, A DELAWARE LIMITED           §
LIABILITY COMPANY; NATIONAL       §
INTERSTATE INSURANCE COMPANY, §
AN OHIO CORPORATION; PHILLIPS66, §
A DELAWARE CORPORATION; AND       §
PRO-PETROLEUM, INC., A TEXAS      §
CORPORATION,                      §
      Defendants.                 §

                            CANAL INDEMNITY COMPANY’S
                              DISCLOSURE STATEMENT


        Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Canal Indemnity Company (“Canal”) files its

Disclosure Statement:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state “None”):

        “Canal Indemnity Company, a South Carolina Corporation, is a wholly owned
        subsidiary of Canal Insurance Company. No publicly held corporation owns 10%
        or more of the stock of Canal Indemnity Company.”




                                              1
7209254v1
12105.002
                                           Respectfully submitted,

                                           THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                           By: /s/ Brian S. Martin
                                                  BRIAN S. MARTIN, Attorney-In-Charge
                                                  State Bar No. 13055350, S.D. ID 8823
                                                  bmartin@thompsoncoe.com
                                                  RODRIGO GARCIA, JR.
                                                  State Bar No. 00793778, S.D. ID 782726
                                                  dgarcia@thompsoncoe.com
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8282
                                                  Telecopy: (713) 403-8299

                                           ATTORNEYS FOR PLAINTIFF
                                           CANAL INDEMNITY COMPANY


                               CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2019, the above and foregoing document is being
electronically filed with the Clerk of Court using the CM/ECF system. Counsel of record is also
being served via the CM/ECF system.


                                                   /s/ Brian S. Martin
                                                   Brian S. Martin




                                              2
7209254v1
12105.002
